Dismissed and Memorandum Opinion filed July 16, 2009







Dismissed
and Memorandum Opinion filed July 16, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00504-CV
____________
 
MIDLAND FUNDING, L.L.C., Appellant
 
V.
 
FARIBORZ CHAFI, Appellee
 

 
On Appeal from
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 877,874
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 15, 2009.  On June 29, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices Seymore, Brown, and Sullivan.